Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-10 and 12-20 are pending in this application.
	Claims 8-9, 14, and 16-17 stand withdrawn from further consideration as being directed to non-elected subject matter.  Claims 1-7, 10, 12-13, 15, and 18-20 will presently be examined to the extent that they read on the elected subject matter of record, the invention of Group I and the species I-T-1.  
	Applicant is advised of a typographical or graphical error in claim 9 (withdrawn).  The ring that contains A1 appears to have been drawn incorrectly without proper markings.  
	In the response filed on 4/21/2022, Applicant requests rejoinder of the withdrawn claims.  Applicant is reminded that the instant application is a 371 of an International Application, and the requirement was under the unity of invention that requires a technical relationship among the inventions involving the same or corresponding special technical features.  No rejoinder will be available for the withdrawn claims 14 (Group II), 16 (Group III) and 17 (Group IV) under the unity of invention standard for a 371 application for the requirement set forth in the Office action of 7/9/2021.   
In view of the claim amendments, remarks, and certified translation of the certified copy of foreign priority application (all filed on 4/21/2022), all outstanding grounds of objections and rejections set forth in the Office action of 1/21/2022 are hereby withdrawn.  
	The following new ground of rejection is necessitated by the claim amendments of 4/21/2022.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 10, 12-13, 15, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
R1, R2, and R3 have been amended to encompass “substituents linked by a double bond.”  The new matter/descriptive support problem can be seen in the marked-up amendment for R1, for example:

    PNG
    media_image1.png
    180
    654
    media_image1.png
    Greyscale

Deletion of “having” and replacing it with “or” changes the scope of what comes afterwards, because “having” connects the subsequent clause to the previous clause, whereas “or” makes independent the clause after it.  The result can be illustrated by the following comparison:
Original scope of R1, R2 or R3
Amended scope R1, R2 or R3
For example, a trialkylsilyl that has a methylidene (CH2=) substituent
“substituents linked by a double bond” has no relationship to any of the previously recited substituents; so they can be any substituent that has a double bond


	Additionally, the original scope of “substituents linked by a double bond” appeared limited by the example of C1-4 alkylidene, because the oxo group and imino group, both of which also have a double bond, were separately recited.  
	In sum, the amendment of 4/21/2022 introduced subject matter into the claims that does not find adequate descriptive support from the originally filed disclosure.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699